      Office of the Chapter 13 Standing Trustee
                                Isabel C. Balboa, Chapter 13 Standing Trustee†
 Jane L. McDonald, Counsel                                                              Kelleen E. Stanley*
 Jennifer R. Gorchow, Staff Attorney                                                      Jennie P. Archer*
 William H. Clunn, III, Staff Attorney                                               Lu’Shell K. Alexander*
                                                                                  *Certified Bankruptcy Assistant
                                                                         †Fellow, American College of Bankruptcy

                                               June 23, 2021


The Honorable Andrew B. Altenburg, Jr.
United States Bankruptcy Court
P.O. Box 2067
Camden, New Jersey 08102
         RE:        Chapter 13 Bankruptcy
                    Case No. 19-28930 (ABA)
                    Debtor(s) Name: Clifford and Regina Carter

Dear Judge Altenburg:

       Please accept in lieu of a more formal response and in opposition to Debtors’ Motion to
Vacate Dismissal Order, which is returnable Tuesday, July 13, 2021, at 10:00 a.m.

       On March 13, 2020, the Court entered an Order Confirming Debtors’ Chapter 13 Plan at
$475 for five (5) months, then $1,400 for fifty-five (55) months to pay administrative fees in the
amount of $4,360; cure pre-petition mortgage arrears to Ditech (12 Robin Lane) in the amount of
$22,451.58, pre-petition arrears to PHH Mortgage (504 Godfrey Ave) in the amount of
$9,737.49, pre-petition arrears to The Bank of New York (12 Robin Lane) in the amount of
$12,799.43; cramdown the judgment lien of James and Virginia Stiles to $0.00; cramdown the
judgment lien of Discover Bank to $0.00; with a minimum base of $1,750 to unsecured creditors
who filed timely claims.

       On June 15, 2020, Debtors filed a Modified Chapter 13 Plan After Confirmation to
extend the length of plan from 60 months to 84 months under the CARES Act. On September 3,
2020, Debtors filed a Certification in Support of Modification of Chapter 13 Plan due to COVID-
19. On October 28, 2020, an Order Confirming Modified Chapter 13 Plan was entered by the
Court at $5,700 paid to date, then $691 for 72 remaining months.

        On March 24, 2021, Debtors filed a Modified Chapter 13 Plan After Confirmation
proposing to pay $830 for eighty-four (84) months commencing June 1, 2020. The modified
plan was filed to incorporate post-petition mortgage arrears due to NewRez for the property
located at 12 Robin Lane totaling $15,000. Debtors did not file a Certificate of Service
providing evidence that all affected creditors received notice of the modified plan. The modified
plan also should have proposed payments commencing April 2021 for 67 remaining months
since the case was in its 17th month.


 Cherry Tree Corporate Center                                                                Payments Only:
 535 Route 38
 Suite 580                                                                                    P.O. Box 1978
 Cherry Hill, NJ 08002                                                              Memphis, TN 38101-1978
 (856) 663-5002
        On June 1, 2021, Debtors filed another Modified Chapter 13 Plan After Confirmation
proposing to pay $1,000 for 84 months commencing June 1, 2020, which removes the post-
petition arrears due to NewRez and states the plan is being modified to account for the Mortgage
Forbearance Debtors were given for April, May, and June of 2020.

       Debtors did not withdraw the previously filed modified plan, nor was a Certificate of
Service filed to show service on all affected creditors. Debtors also did not file a Certification in
Support of Modified Plan due to COVID-19 to offer an explanation as to how they were
negatively affected by COVID-19. Debtors’ modified plan is also unfeasible. The plan is
proposing payments for 84 months starting June 1, 2020, which would total 91 months. The plan
should be proposing payments to begin June 1, 2021, for 65 remaining months, for a total plan
length of 84 months. Additionally, the Trustee cannot ascertain if Debtors were granted a
Mortgage Forbearance for April, May, and June of 2020, or if Debtors meant to write 2021. No
Notice of Mortgage Forbearance has been filed with the Court and Debtors have not provided
any evidence of a Mortgage Forbearance Agreement.

         For the reasons above, the Court entered an Order Dismissing Case on June 10, 2021, for
failure to file a feasible Chapter 13 Plan. Debtors now come before the Court four days after the
Order Dismissing Case was entered stating that they have filed a new modified plan and request
to reinstate their case. A review of the most recent modified plan filed on June 11, 2021, reveals
that it is essentially the mirror image of the modified plan filed on June 1, 2021 except that it
omits the Part 4(d) information and lists the total attorney fees to be paid. Debtors still have not
filed a Certification in Support of Modified Plan due to COVID-19, a Certificate of Service
showing service on all affected creditors, and/or provided any evidence of a Mortgage
Forbearance Agreement.

         The Trustee further notes that this is not Debtors’ first Chapter 13 Bankruptcy Petition.
In fact, Debtors have filed for Chapter 13 Bankruptcy protection, with the assistance of Mark W.
Ford, Esquire, a total of five (5) times. The following cases have previously been filed by
Debtors:

    Case No.               Date Filed   Date Dismissed               Reason for Dismissal
 08-27065 JHW              9/8/2008     3/26/2010         Failure to submit plan payments to Trustee
 10-19079 JHW              3/29/2010    1/27/2012         Failure to submit plan payments to Trustee
 12-12542 JHW              2/1/2012     1/25/2016         Failure to submit plan payments to Trustee
 13-12737 ABA              2/12/2013    11/28/2017        Failure to submit plan payments to Trustee

        There has been no change since Debtors’ case was dismissed on June 10, 2021. Debtors’
performance in this and prior proceedings is evidence of their attempt to utilize the Court to
hinder and delay payment to the creditors. As such, the Trustee requests that Debtors’ motion be
denied.



 Cherry Tree Corporate Center                                                             Payments Only:
 535 Route 38
 Suite 580                                                                                  P.O. Box 1978
 Cherry Hill, NJ 08002                                                            Memphis, TN 38101-1978
 (856) 663-5002
                                                Page 2 of 3
         As always, please feel free to contact this office with any questions or concerns.

                                                       Respectfully submitted,

                                                       s/ William H. Clunn, III
                                                       William H. Clunn, III, Esquire
                                                       Staff Attorney for Isabel C. Balboa,
                                                       Chapter 13 Standing Trustee

WHC/jpa
cc:  Mark W. Ford, Esquire (Via CM/ECF and e-mail)
     Clifford and Regina Carter (Via First Class Mail)




 Cherry Tree Corporate Center                                                            Payments Only:
 535 Route 38
 Suite 580                                                                                 P.O. Box 1978
 Cherry Hill, NJ 08002                                                           Memphis, TN 38101-1978
 (856) 663-5002
                                              Page 3 of 3
